Exhibit (10)(be)


[mpr8k20100122exbe1.jpg]

  Suite 300   3025 Chemical Road  
Plymouth Meeting, PA 19462

 




January 19, 2010




Mr. Gary J. Morgan
Senior Vice President - Finance & CFO
Met-Pro Corporation
160 Cassell Road
Harleysville, Pa.  19438


Re: Demand Line of Credit


Dear Gary,


Please be advised that we have reaffirmed your Discretionary Demand Line of
Credit in the amount of $4,000,000 from August 1, 2009 through July 31,
2010.  Borrowings under the Line will be on mutually agreeable terms and
conditions, and will be subject to review from time to time.  Borrowings are
evidenced by the Demand Promissory Note dated February 23, 1996 and advances
will be available at our discretion.


Sincerely,
 
/s/ Dale R. Carr                            

Dale R. Carr
Senior Vice President




Agreed and Accepted this __19th__ day of _ Jan _ 2010.




 

 

/s/ Raymond J. De Hont   /s/ Gary J. Morgan   Raymond J. De Hont   Gary J.
Morgan   Chairman and CEO   Senior Vice President - Finance & CFO  

 